Case: 16-15673   Date Filed: 09/01/2017   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-15673
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 1:15-cr-00433-ELR-JSA-2

UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,


                                  versus


DENIS MIGUEL PINEDA,

                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (September 1, 2017)

Before JULIE CARNES, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 16-15673     Date Filed: 09/01/2017    Page: 2 of 4


      Denis Pineda appeals his sentences for conspiracy to possess with intent to

distribute methamphetamine and heroin, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A), (b)(1)(B), 846, and multiple counts of distribution and possession with

intent to distribute methamphetamine and heroin, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(B), (b)(1)(C). He argues that the district court imposed a

substantively unreasonable sentence.

      We review the imposition of a sentence under a deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007). The burden is

on the party challenging the sentence to show that the sentence was unreasonable

in light of the record and the § 3553(a) factors. United States v. Pugh, 515 F.3d

1179, 1189 (11th Cir. 2008).

      A sentence may be substantively unreasonable if a district court unjustifiably

relied on any one § 3553(a) factor, failed to consider pertinent § 3553(a) factors, or

based the sentence on impermissible factors. Pugh, 515 F.3d at 1191-92. The

district court does not commit reversible error simply because it “attached great

weight” to a single factor. Id. at 1192. The weight given to any specific § 3553(a)

factor is committed to the sound discretion of the district court. United States v.

Clay, 483 F.3d 739, 743 (11th Cir. 2007). As such, the district court need not

specifically address every mitigating factor raised by the defendant in order for the

sentence to be substantively reasonable. United States v. Snipes, 611 F.3d 855,


                                          2
              Case: 16-15673     Date Filed: 09/01/2017    Page: 3 of 4


873 (11th Cir. 2010). Additionally, comparing the sentence imposed against the

statutory maximum sentence is one indication of reasonableness. United States v.

Valnor, 451 F.3d 744, 751-52 (11th Cir. 2006).

      Pursuant to 18 U.S.C. § 3553(a), the sentencing court must impose a

sentence “sufficient, but not greater than necessary,” to reflect the seriousness of

the offense, promote respect for the law, provide just punishment for the offense,

deter criminal conduct, protect the public from future crimes of the defendant, and

provide the defendant with needed educational or vocational training or medical

care. 18 U.S.C. § 3553(a)(2). The court must also consider the nature and

circumstances of the offense and the history and characteristics of the defendant;

the kinds of sentences available; the Sentencing Guidelines range; pertinent policy

statements of the Sentencing Commission; the need to avoid unwarranted

sentencing disparities; and the need to provide restitution to victims. 18 U.S.C.

§ 3553(a)(1), (3)-(7).

      The Supreme Court has recognized an expansive view of district courts’

authority at sentencing, permitting courts “to vary from the crack cocaine

Guidelines based on policy disagreement with them, and not simply based on an

individualized determination that they yield an excessive sentence in a particular

case.” Kimbrough v. United States, 552 U.S. 85, 91, 110 (2007). We recognized

that “Kimbrough allows a district court to vary from the guidelines based solely on


                                          3
              Case: 16-15673     Date Filed: 09/01/2017   Page: 4 of 4


its judgment that the policies behind the guidelines are wrong.” United States v.

Irey, 612 F.3d 1160, 1212 (11th Cir. 2010) (en banc).

      The district court did not impose a substantively unreasonable sentence for

several reasons. First, it did not unjustifiably rely on any one § 3553(a) factor

when it relied on the need to deter and punish, based on Pineda’s criminal history

of a current parole violation for a methamphetamine conviction and Pineda’s

current offense involving the providing, selling, and access of large quantities of

pure methamphetamine, on at least five occasions. Second, it did not fail to

consider pertinent § 3553(a) factors when it heard Pineda’s policy argument

regarding limited punishment for methamphetamine offenses and acknowledged its

ability to go below the guidelines, but declined to do so. And third, it did not base

the sentence on impermissible factors when it was permitted to rely on the nature

and circumstances of the offense, the history and characteristics of the defendant,

the need for the sentence imposed to deter criminal conduct, the need to protect the

public from further crimes of the defendant, and the applicable guideline range.

Accordingly, we affirm.

AFFIRMED.




                                          4